Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the second frames" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "A detection device" in line 1.  The dependent claim 17-19 recite “The detection method according to claim 16” in line 1, which is improper method claim dependent on a detection device within its preamble.  Appropriate correction is required for claim 16-19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable by Chao et al. (US 20190199976 A1).
In regards to claim 1, Chao teaches a detection system, comprising: a first detection device, operating at a first operating power to capture a first image data (Paragraph 4).  Furthermore, Chao goes on to elaborate when the first detection device determines there are differences between a plurality of first frames in the first image data, the first detection device switches to operate at a second operating power and captures a second image data, the first operating power is less than the second operating power (Paragraphs 4, 5, 18).  In addition, Chao teaches the first detection device determines whether the second image data matches an identification data or not and generates a determining result, and outputs a notification signal according to the determining result (Paragraphs 15, 18).
In regards to claim 2, Chao teaches the first detection device is configured to detect a first detection area, the plurality of first frames of the first image data covers entire of the first detection area or a part of the first detection area (Paragraph 22).  In addition, Chao teaches the second frames of the second image data covers entire of the first detection area or a part of the first detection area (Paragraph 23, 25).
In regards to claim 3, Chao teaches the first image data has a first resolution (lower quality), and the second image data has a second resolution (higher quality), and the first resolution is lower than the second resolution (Paragraph 25).
In regards to claim 4, Chao teaches the first detection device is configured to detect a first detection area, and the detection system further comprises: a second detection device (such as a passive detector), for detecting a second detection area, to generate a first sensing signal to drive the first detection device/motion detection device to operate at the first operation power, 15wherein the second detection area is greater than or equal to the first detection area (ala a window or a door of the monitoring area) (Paragraphs 22, 23).
In regards to claim 5, Chao teaches the second detection device comprises an infrared detector, a sound detector or a light detector (Paragraphs 3, 16).
In regards to claim 6, Chao teaches a third detection device (such as a second motion detector (10’)), for detecting a third detection area, to generate a second sensing signal, wherein the third detection area is greater than or equal to the second detection area (Paragraph 19; Figure 1).
In regards to claim 7, Chao teaches the first detection device, the second detection device and the third detection device respectively detect the first detection area, the second detection area and the third detection area in different ways (Paragraph 19).
In regards to claim 8, Chao teaches a server (such as an external host device), connecting to the first detection device, to receive the second image data transmitted from the first detection device (Paragraph 23; Figure 1 (14)).
In regards to claim 9,  Chao teaches a detection method, comprising: controlling a first detection device to operate at a first operating power, to capture a first image data; determining a difference value between a plurality of first frames in the first image data; controlling the first detection device to switch to operate at a second operating power to capture a second image data when the difference value is greater than a preset value (Paragraph 20).  Furthermore, Chao teaches determining whether the second image data matches an identification data or not 16to generate a determining result; and generating a notification signal according to the determining result (Paragraphs 15, 18).
In regards to claim 10, Chao teaches the first image data has a first resolution (low quality), and the second image data has a second resolution (high quality), and the first resolution is lower than the second resolution (Paragraph 25).
In regards to claim 11, Chao teaches the first detection device is configured to detect a first detection area, the plurality of first frames of the first image data covers entire of the first detection area or a part of the first detection area (Paragraph 22).  In addition, Chao teaches the second frames of the second image data covers entire of the first detection area or a part of the first detection area (Paragraph 23, 25).
In regards to claim 12, Chao teaches before the step of the first detection device detecting a first detection area and controlling the first detection device to operate at the first operating power to capture the first image data, the detection method further comprising: detecting a second detection area by a second detection device, to generate a first sensing signal, wherein the second detection area is greater than or equal to the first detection area; and driving the first detection device to operate at the first operating power according to the first sensing signal (Paragraphs 23, 25, 27).
In regards to claim 13, Chao teaches before the step of detecting the second detection area by the second detection device, the detection method further comprising: detecting a third detection area by a third detection device, to generate a second 17sensing signal, and driving the second detection device according to the second sensing signal, wherein the third detection area is greater than or equal to the second detection area (Paragraphs 22, 23).
In regards to claim 14, Chao teaches the first detection device, the second detection device and the third detection device respectively detect the first detection area, the second detection area and the third detection area in different ways (Paragraph 19).
In regards to claim 15, Chao teaches  transmitting the second image data to a server (Paragraph 23; Figure 1 (14)).
In regards to claim 16, Chao teaches a detection device, comprising: a first detector, operating at a first operating power to capture a first image data; a first storage, for storing an identification data; and a first processor, electrically connecting to the first detector and the first storage (Paragraph 18). Chao then teaches when the first processor determines that there are differences between a plurality of first frames in the first image data received from the first detector, controlling the first detector to switch to operate at a second operating power to capture a second image data, the first operating power is lower than the second operating power (Paragraph 19).
In regards to claim 17, Chao teaches the first processor determines whether the second image data matches the identification data or not to generate a determining result, and generates a notification signal according to the determining result (Paragraph 19).
In regards to claim 18, Chao teaches the first image data has a first resolution (low quality), and the second image data has a second resolution (high quality), the first resolution 18is lower than the second resolution (Paragraph 25).
In regards to claim 19, Chao teaches the first detection device is configured to detect a first detection area, the first frames of the first image data cover entire of a first detection area or a part of a first detection area (Paragraph 22).  Furthermore, Chao teaches second frames of the second image data cover entire of the first detection area or a part of the first detection area (Paragraphs 23, 25).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685